 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record we find that the laboratory technicians andtest technicians are technical employees.'We find for the purposesof this proceeding only and without modifying the unit descriptionas defined by the parties and certified by the Board,3 that technicalemployees are excluded from the appropriate unit for which the IAMhas been certified as exclusive bargaining representative.CHAIRMAN LEEDOnz took no part in the consideration of the above,Decision Clarifying Certification of Representatives.' Bell AircraftCorporation,98 NLRB 1277.The unit referred to in the Board's certification is hereby found appropriate for pur-poses of collective bargainingwithin themeaning of Section 9(b) of the Act.Moss Planing Mill Co.andInternational Woodworkers of Amer-ica,CIO.Case No. 11-CA-308 (formerly 34-CA-308).July10,1956SECOND SUPPLEMENTAL DECISION ANDRECOMMENDATIONOn November 19, 1954, in a supplemental proceeding to determinethe amounts of back pay due Roy E. Fulcher and Lee A. Wynne fromthe Respondent,' the Board issued a Supplemental Decision and De-termination, finding the amounts to be $2,184.42 for Fulcher and$3,710.29 2 for Wynne.Upon the Board's motion to the United StatesCourt of Appeals for the Fourth Circuit to enter an amended decreemaking definite the amounts of back pay due, the court remanded thecase to the Board.'The court stated, "We shall, accordingly, setaside the Board's order with the direction that it make findings of theamount due Wynne, with a deduction of the amount awarded himunder the Workmen's Compensation Act and with the further de-duction of what he could have earned elsewhere had he used duediligence to secure other suitable employment.As to Fulcher, theBoard's order is set aside with the direction that the Board deductfrom the amount awarded him such an amount as Fulcher could haveearned had he used due diligence to seek other suitable employment,including agricultural employment."As the Board has accepted the remand, we shall herein reconsiderthe above-mentioned Supplemental Decision in the light of the court'sviews, which we recognize as binding upon us for the purpose ofdisposing of this case.,Contrary to the Board, the court directed that the money Wynnereceived under the North Carolina Workmen's Compensation Act be' SeeN. L. R B.v.MossPlanting MillCo, 206 F. 2d 557 (C. A. 4) enforcing theBoard's order that Fulcher and Wynne be reinstated with back pay.'110 NLRB 933,as amended by Board order of April 28, 1955.'N. L. R B. vMossPlaning Mill Co.,224 F. 2d 702 (C. A. 4).116 NLRB No. 8. MOSS PLANING MILL CO.69'deducted as income from his gross back pay .4Wynne was awarded$432; of that amount, and subject to approval by the North CarolinaIndustrial Commission, $100 went to counsel representing him in thecompensation proceeding.As expenses are deducted from interimearned income in Board back-pay proceedings,' we shall deduct $332fromWynne's gross income. Such action will comply with thecourt's instruction thatWynne not be made "more than whole atthe expense of the Employer" and conform with the Supreme Court'sgeneral pronouncement governing back pay under the Act,6 that "Aback-pay order is a reparation order designed to vindicate the publicpolicy of the statute by making the employee whole for losses sufferedon account of an unfair labor practice."'As stated above, the circuit court found that Wynne and Fulchercould have earned greater interim earnings had they "used due dili-gence to secure other suitable employment."The court referred-specifically to agricultural and related work as the type of "other-suitable employment" the employees were obliged to secure.How--ever",we believe the court's opinion requires us to reexamine theentirety of the two employees' efforts to find work, including those in.areas other than agriculture.Fulcher's unlawful discharge was effective May 21, 1951; however,he registered with the North Carolina Employment Security Com-mission on May 16, 1951, and reported to the Commission every weekthereafter until July 11, 1951.In the month of June included in thatsame period, he twice applied for work at Girken's lumbermill.Aboutlaid-July the Employment Commission referred Fulcher to the West'Construction Company and he was told to report for work the sec-ond week in August. In the first week of August he obtained a jobatWaters' lumbermill; at the end of his first day a Waters officialasked Fulcher whether he had worked for the Respondent, and, uponFulcher's admission that he had, the official stated there was no morework for Fulcher. In this regard, it is undisputed that the Respond-enfs secretary-treasurer, Litchfield, threatened Fulcher at the time'of his discharge, "Preacher, if I can keep you from getting a job4We do not,by virtue of this deduction,signify agreement with the circuit court'sdetermination that workmen's compensation awards are deductibleIInN. L B B. v. Seven-Up Bottling Company of Miami, Inc.,344 U. S. 344, the'Supreme Court approved the Board's"Woolworthformula."InF.W. Woolworth Com-pany,90 NLRB 289, the Board,among other things, defined the net earnings deductiblefrom gross back pay as"earnings less expenses,such as transportation,room, and boardincurred by an employee in connection with obtaining work and working elsewhere thanfor the Respondent,which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeCrossett LumberCompany,8 NLRB 440."6Nathanson,Trustee v.N. L. B. B ,344 U. S. 25v Indeed, deduction of more than$332 from Wynne'sgross back pay would make himless than whole and would be a direct benefit to the Respondent at Wynne's expense, asthe Respondent would have been liable for $432 in back wages had the discriminatee notinstituted the workmen's compensation action 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDanywhere around here, I am going to do so." 8 Fulcher went to workfor the West Company the second week of August, and was laid offinOctober 1951.From August through December of both 1951and 1952, the employee, in each year, earned $200 more from his min-isterial duties than he did during the same annual periods when hehad worked for the Respondent. In November 1951, he went toDurham, North Carolina, and for 2 months tried unsuccessfully tofind work in at least 2 lumbermills and 2 cigarette plants.In January and February 1952, Fulcher traveled to Wilson and thento Stantonsberg, North Carolina, seeking lumber or cigarette-makingwork.In March and April, Fulcher did office cleaning, house repair-ing, and other odd jobs for Scott.The next month he returned tothe Employment Commission and was sent to a lumbermill just out-sideWashington but did not get the job. In June, Fulcher went toNew Bern, North Carolina, and in July he went to Bath, North Caro-lina, applying for work at several different lumbermills. In August1952, the discriminatee started part-time work in a fish market and thejob lasted until October.Fulcher started work for Jefferies andSmith, a lumbermill at Wootentown, North Carolina, in Novemberand worked there until April 1953, when he was injured; upon hisrecovery the job was no longer available. In May and June, Fulchertried to secure employment in a wood salvage yard and at a lumber-mill in Edenton, North Carolina. In July 1953, Fulcher worked forseveral weeks for a tobacco farmer.Upon reexamination of the record on Fulcher's efforts to findwork, we are convinced that there were present in Fulcher's case, ex-clusive of his attempts to secure agricultural employment, the "specialcircumstances" that the Fourth Circuit Court of Appeals has foundin another case 8 excused a discriminatee's failure to make higher in-terim earnings than he ordinarily would be expected to earn.The"special circumstances" were, in part, the Respondent's blacklistingof Fulcher with other employers in the relatively small communityofWashington, North Carolina. the employee's determined effortsto find work in areas away from the plants in Washington that wereclosed to him, and his significant increase in earnings from religiousactivities which were not subject to the Respondent's blacklisting.The record also contains the details of Wynne's efforts to find workduring his back-pay period.The Board found in its SupplementalDecision of November 19, 1954, that Wynne did not exercise duediligence in searching for work in each quarter of his back-pay pe-riod and made deductions from his gross back pay charging him forsuch dereliction.In the circuit court's opinion there were additional8See N. L. R. B. v. MossPlaning MillCo., 206 F. 2d 557 (C. A. 4).9N. L. R.B. v. Pugh & Barr, Inc,231 F. 2d 558(C. A. 4). MOSS PLANINGMILL CO.71periods when Wynne did not exercise due diligence.The Board hasreexaminedthe facts on Wynne's search for work, within the frame-work of its interpretation of the court's standard of due diligence,and finds there were no unusual circumstances, as defined in thatstandard, that excused Wynne's failure to earn more money.Afterconsiderable deliberation we believe that a reasonable, equitable method for achieving compliance with the court's opinion is to chargeWynne for each quarter in his back-pay period the highest actual earn-ings ($87.50) that he achieved in any single nonagriculture quarter.The Board will, accordingly, follow that method in recomputing thebackwagesdue Wynne.In the light of the court's remand, the Board is required to consideragricultural work as suitable employment for Wynne and Fulcherand to deduct from their gross back pay whatever income they couldhave earned had they used due diligence in searching for that typeof work.Farm work was available in the area of Washington,North Carolina, during the second and third quarters in the back-pay period.The potatofarming seasonran for the 6-week periodfromMay 15 to July 1 and the tobacco farming season covered the6 weeksfrom July 1 to August 15. The Board found in its November19, 1954, Decision that Fulcher made "sincere efforts" to secure workin the tobacco season duringa 3-week period in 1953 (2 days perweek).The court did not overrule that Board finding; thereforeFulcher's experience during the 1953 farming season will be usedas the criterion for determining the amount of work that Fulcher andWynne would have found had they exercised due diligence in en-deavoringto procure agricultural employment throughout the back-pay period.The recordshows that Fulcher earned $8 per day when he workedin the tobacco fields and the Board will therefore attribute income of$8 for eachday of tobacco work that, under the court's standard,Wynne and Fulcher were obliged to find. As the record in this pro-ceeding doesnot reliably establish the earnings of laborers in theAurora, North Carolina, potato fields, the Board will take officialnotice offigures compiled by the United States Department of Com-merce on the earningsof agricultural laborers in North Carolina.ioThose figuresshow theaverage earningsof North Carolina farmworkers paid ona daily basis was $3.17 for a 9.3 hour workday. TheBoard willcharge to Wynne and Fulcher that average for the por-w United States Department of Commerce, Bureau of the Census. United States Censusof Agriculture ; 1950, Counties and State Economic Areas. North Carolina and SouthCarolina, Volume 1, Part16 (1952).North Carolina State Table 23-Farm Wage Rates:Census of 1950. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of their back-pay periods that, under the court's standard, theywere obliged to secure potato farming work.RECOMMENDATIONUpon the basis of the opinion of the United States Court of Ap-peals for the Fourth Circuit dated August 1, 1955, and the entirerecord in this case,the National Labor Relations Board at this timerespectfully recommends to the court that its decree entered July.24, 1953, be amended to incorporate therein the respective amounts ofback pay required to be paid by the Respondent to each of the em-ployees unlawfully discharged herein,as follows: 11Roy E. Fulcher----------------------------- --------- $1,839.31Lee A. Wynne--------------------------------------- 2,572.37u In light of the substantial amendments to the Board's initial recommendation ofNovember 19, 1954, required by the circuit court's opinion,there is attached hereto anamended appendix with itemizations of the net back pay due Fulcher and Wynne.APPENDIXBACK-PAY COMPUTATIONROY E. FULCHERYearQuarterGross backpayInterimearningsExpenses INet backpay1950--------------------------------------Fourth----$12 00------------------------$12 00First______23 29------------------------23 29Second____263 362$38 04_321951Third329 686 336.69_----------------Fourth----432 286145 01------------287 27FirstFirst377.526 1750_02__Second404 71755 54____-_______340.1712___________Third392 498 236 00____________156 49Fourth__448 390379 99$10 508 90First381 7510457 7019 50_375 0111133 023 00244.99Third_____197.861296 00_Total-------------------------------------------------------------------------------1,839 311All of Fulcher's expenses incurred on Jefferies and Smith job.2Earned from potato farming.3Earned from M G. Waters-$5 95; West Construction-$136 74; additional preaching-$100; tobaccofarming-$96.4 Includes Christmas bonus and gift-$355Earned from West Construction-$45 01; additional preaching-$100.6Earned from Scott7Earned from Scott-$17 50; potato farming-$38 04.-8Earned from Day-$40, additional preaching-$100, tobacco farming-$96.0Earned from Jefferies and Smith-$279.99, additional preaching-$100.10Earned from Jefferies and SmithIu Earned from Jefferies and Smith-$94.98, potato farming-$38 04.12Earned from tobacco farming. NYLON MOLDED PRODUCTS CORP.BACK-PAY CO.I^IPUTATION-ContinuedLEE A. WYNNE73YearQuarterGross backpayInterimearningsExpensesNet backpayFirst-, ----$408.0413$205.52------------$202.52Second_419.3014252.02____________167.281951----------------------------- ----------___Third-_300.4115183.50------------176.91Fourth____4420.8687.50------------333.36FirstFirst372.8787.50_400.0318 125.54____________274.491952__-_Third-----423.4315183.50------------239.93Fourth___-4475.1287.50____________387.62(First______393.0587.50------------1953-------------------------------------Second----222.6118125.5417$22.00119.07`Third--___262.8715183.50------------79.37Total------------------------------------------------------------------------------2,572.374 Includes Christmas bonus and gift-$35.isWorkmen's compensation-$205.52.14$87.50 in earnings(this income attributed for each remaining quarter);potato farming-$38.04;work-men's compensation-$126.48.15 $87.50 plus tobacco farming-$96.16 $87.50 plus potato farming-$38.04.11Expenses incurred on trip to Richmond,Virginia,for job.Nylon Molded Products Corp.andInternational Association ofMachinists,AFL-CIO.Case No. 8-CA-1121. July 11, 1956DECISION AND ORDER.On December 6, 1955, Trial Examiner Louis Plost issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtakecertain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.'Thereafter the Respondent filedexceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejucial error was committed and herebyaffirms therulings,2with the one exception hereafter noted.TheBoardhas considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts the Trial1The record contains evidenceof certain statementsand actionsattributedto variousof the Respondent's representativeswhich,if established,would also be violations of theAct.However,the Trial Examinermade no findings thereon and no party has filedexceptions based thereon;accordingly,we make no findingsas to thatevidence.2 The Respondent contendsthat theTrial Examiner was prejudiced and advances asproof thereof certain alleged"wild opinions of the Intermediate Report" and alleged"inordinate examination by the Examiner of the Respondent's witnesses."We havecarefully examined the record and the Intermediate Report and find no evidence that theTrial Examiner was prejudiced.116 NLRB No. 14.